UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6466



MICHAEL F. DEHONEY,

                                             Plaintiff - Appellant,

          versus


MICHAEL MOORE, SCDC Director; CHARLIE        J.
CEPAK, Warden; WILLIAM R. DAVIS, Warden,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-96-1356-4-21BE)


Submitted:   July 24, 1997                 Decided:   August 7, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se. Robert Eric Petersen, Larry
C. Batson, Sr., William Ansel Collins, Jr., SOUTH CAROLINA DEPART-
MENT OF CORRECTIONS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Dehoney v. Moore, No. CA-96-1356-4-21BE (D.S.C. Feb. 24, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2